UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2081


MARVIN JOSUE CACERES-SANCHEZ, a/k/a Marvin Caceres,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 30, 2019                                         Decided: May 6, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Miriam Airington-Fisher, AIRINGTON, OVERHOLSER & ROCKECHARLIE PLLC,
Richmond, Virginia, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Paul
Fiorino, Senior Litigation Counsel, Karen L. Melnik, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Marvin Josue Caceres-Sanchez, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s decision denying his applications for asylum and

withholding of removal. * For the reasons set forth below, we dismiss in part and deny in

part the petition for review.

         Caceres-Sanchez first challenges the agency’s determination that his asylum

application is time-barred and that no exceptions applied to excuse the untimeliness. See

8 U.S.C. § 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2018). We lack jurisdiction to

review this determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find that Caceres-

Sanchez has not raised any claims that would fall under the exception set forth in 8 U.S.C.

§ 1252(a)(2)(D) (2012). See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).

Accordingly, we dismiss the petition for review with respect to Caceres-Sanchez’s asylum

claim.

         Caceres-Sanchez further contends that the Board erred in denying his application

for withholding of removal. We have thoroughly reviewed the record, including the

transcript of Caceres-Sanchez’s merits hearing, his application, and all supporting


         *
         Caceres-Sanchez does not challenge the Board’s order denying his application for
protection under the Convention Against Torture (CAT). Accordingly, the issue is waived.
See Fed. R. App. P. 28(a)(8)(A); Cortez-Mendez v. Whitaker, 912 F.3d 205, 208 (4th Cir.
2019) (noting that petitioner’s failure to address Board’s denial of CAT relief waived the
issue).



                                             2
evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S.

478, 481 (1992). In particular, we conclude that substantial evidence supports the agency’s

finding that Caceres-Sanchez failed to establish a nexus between his past persecution or

fear of future persecution and a protected ground. Therefore, we deny the petition for

review in part for the reasons stated by the Board. See In re Caceres-Sanchez (B.I.A. Aug.

31, 2018).

       We further conclude that the Board did not abuse its discretion in denying Caceres-

Sanchez’s motion to supplement the record. See Hussain v. Gonzales, 477 F.3d 153, 155

(4th Cir. 2007) (stating standard of review). Finally, we decline the Attorney General’s

request to remand Caceres-Sanchez’s CAT claim.

       Accordingly, we dismiss in part and deny in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                       PETITION DISMISSED IN PART;
                                                                   DENIED IN PART




                                            3